Citation Nr: 1535157	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  15-10 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to apportionment of the Veteran's disability compensation payments.


REPRESENTATION

Appellant represented by:  Pro se

Veteran represented by:  Georgia Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from August 1985 to October 1991.  The appellant is the former spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from adverse determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that the appellant's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the VA electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court of Appeals for Veteran Claims has held that, when a notice of disagreement (NOD) has been filed, the RO must issue a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Here, the appellant filed an NOD with the April 2015 "Special Apportionment Decision" of the RO, which denied her claim for an apportioned share of the Veteran's VA benefits.  VA received in April 2015 an NOD from the appellant.  The RO has not yet provided an SOC on entitlement to apportionment of the Veteran's disability compensation payments.  Therefore, as an NOD has been received, remand for issuance of an SOC is required.  See Manlicon, supra.


Accordingly, the case is REMANDED for the following action:

The appellant, the Veteran, and their respective representative (if any) should be sent an SOC on the issue of entitlement to apportionment of the Veteran's disability compensation payments.  Only if a timely substantive appeal is received, then the RO shall certified the issue to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

